Name: Commission Regulation (EC) No 198/2006 of 3 February 2006 implementing Regulation (EC) No 1552/2005 of the European Parliament and the Council on statistics relating to vocational training in enterprises (Text with EEA relevance)
 Type: Regulation
 Subject Matter: business classification;  economic analysis;  labour market;  employment
 Date Published: nan

 4.2.2006 EN Official Journal of the European Union L 32/15 COMMISSION REGULATION (EC) No 198/2006 of 3 February 2006 implementing Regulation (EC) No 1552/2005 of the European Parliament and the Council on statistics relating to vocational training in enterprises (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1552/2005 of the European Parliament and the Council of 7 September 2005 on statistics relating to vocational training in enterprises (1), and in particular Articles 7(3), 8(2), 9(4), 10(2), and 11(3) thereof, Whereas: (1) Regulation (EC) No 1552/2005 establishes a common framework for the production of Community statistics on vocational training in enterprises. (2) In order to implement Regulation (EC) No 1552/2005, measures concerning the sampling and precision requirements and sample size needed to meet these requirement, and the detailed NACE and size categories into which the results can be broken down, should be adopted. (3) The Commission should define the specific data to be collected with respect to the training and non-training enterprises and to the different forms of vocational training. (4) Implementing measures concerning the quality requirements for the data to be collected and transmitted for Community statistics on vocational training in enterprises, the structure of the quality reports and any measures necessary for assessing or improving the quality of the data should be adopted. (5) The first reference year for which the data are to be collected should be established. (6) Provisions should also be adopted concerning the appropriate technical format and interchange standard of the electronically transmitted data. (7) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down measures to implement Regulation (EC) No 1552/2005 on statistics relating to vocational training in enterprises. Article 2 The first reference year for which the data are to be collected shall be the calendar year 2005. Article 3 The specific variables to be transmitted to the Commission (Eurostat) shall be as specified in Annex I. Article 4 Sampling and precision requirements, the sample sizes needed to meet these requirements, and the detailed specifications of the NACE and size categories into which the results can be broken down shall be as specified in Annex II. Article 5 Member States shall be responsible for data checking, error correction, imputation and weighting. Imputation and weighting of variables shall follow the principles laid down in Annex III. Derogation from these principles shall be fully justified and reported in the quality report. Article 6 Data shall be transmitted to the Commission (Eurostat) by the means and in the format specified in Annex IV. Article 7 Each Member State shall perform a quality evaluation of its data, to be presented in the form of a quality report. The quality report shall be prepared and presented to the Commission (Eurostat) in accordance with the format specified in Annex V. Article 8 With a view to achieving a high level of harmonisation of the survey results across countries, the Commission (Eurostat) in close cooperation with Member States, shall propose methodological and practical recommendations and guidelines for the implementation of the survey in the form of a European Union Manual. Article 9 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 255, 30.9.2005, p. 1. ANNEX I VARIABLES Note to the table: The value core and key in the column variable group are explained in Annex III. The value ID means that the variable is an identification variable. In the column variable type the value QL refers to Qualitative variable and QT refers to Quantitative variable. Variable name Variable group Variable type Variable length Variable format Variable description Variable remark COUNTRY ID 2 Char Country code No missing  Unique by Country ENTERPR ID 6 Num Enterprise ID No missing  Unique by case WEIGHT ID 10 Num Two decimal positions  Use . as decimal separator No missing NACE_SP ID 4 Num Sampling plan NACE  Category economic activity No missing SIZE_SP ID 1 Num Sampling plan size group No missing NSTRA_SP ID 5 Num Sampling plan  Number of enterprises in the stratum defined by NACE_SP and SIZE_SP, i.e. the population No missing N_SP ID 5 Num Sampling plan  Number of sampled enterprises from the sample-frame in the stratum defined by NACE_SP and SIZE_SP No missing SUB_SP ID 1 Num Sub-sample indicator, shows if enterprise belongs to sub-sample No missing N_RESPST ID 5 Num Number of responding enterprises in the stratum defined by NACE_SP and SIZE_SP, i.e. the population No missing N_EMPREG ID 6 Num Number of persons employed according to the register RESPONSE ID 1 Num Response indicator No missing PROC ID 2 Num Record data collection method No missing IDLANGUA ID 2 Char Language identification IDREGION ID 3 Char Region identification NUTS  Level 1 No missing EXTRA1 ID 10 Num Extra variable 1 EXTRA2 ID 10 Num Extra variable 2 EXTRA3 ID 10 Num Extra variable 3 A1 Core QL 4 Num Actual NACE CODE Core variable  No missing  No imputation A2tot04 Key QT 6 Num Total number of persons employed 31.12.2004 Key variable  No missing A2tot05 Core QT 6 Num Total number of persons employed 31.12.2005 Core variable  No missing  No imputation A2m05 QT 6 Num Total number of males employed 31.12.2005 A2f05 QT 6 Num Total number of females employed 31.12.2005 A3a QT 6 Num Persons employed  Under 25 years of age A3b QT 6 Num Persons employed  25 to 54 years of age A3c QT 6 Num Persons employed  55 years and older A4 Key QT 12 Num Total number of hours worked in the reference year 2005 by persons employed Key variable  No missing  in hours A4m QT 12 Num Total number of hours worked in the reference year 2005 by male persons employed In hours A4f QT 12 Num Total number of hours worked in the reference year 2005 by female persons employed In hours A5 Key QT 12 Num Total labour costs (direct + indirect) of all persons employed in the ref year 2005 Key variable  No missing  in euro A6 QL 1 Num SIGNIFICANTLY new technologically improved products or services or methods of producing or delivering products and services during the reference year B1a Core QL 1 Num Internal CVT courses Core variable  No missing  No imputation B1b Core QL 1 Num External CVT courses Core variable  No missing  No imputation B2aflag Core QL 1 Num Flag  On-the-job training Core variable  No missing  No imputation B2a QT 6 Num Participants in other form of CVT  On-the-job training B2bflag Core QL 1 Num Flag  Job rotation Core variable  No missing  No imputation B2b QT 6 Num Participants in other form of CVT  Job-rotation, exchanges, secondments or study visits B2cflag Core QL 1 Num Flag  Learning and quality circles Core variable  No missing  No imputation B2c QT 6 Num Participants in other form of CVT  Learning or quality circles B2dflag Core QL 1 Num Flag  Self-directed learning Core variable  No missing  No imputation B2d QT 6 Num Participants in other form of CVT  Self-directed learning B2eflag Core QL 1 Num Flag  Attendance at conferences etc. Core variable  No missing  No imputation B2e QT 6 Num Participants in other form of CVT  Attendance at conferences, etc. B3a QL 1 Num CVT courses for persons employed in the previous year 2004 B3b QL 1 Num Expect to provide CVT courses for persons employed during the next year 2006 B4a QL 1 Num Other forms of CVT for persons employed in the previous year 2004 B4b QL 1 Num Expect to provide other forms of CVT for persons employed during the next year 2006 C1tot Key QT 6 Num Total CVT course participants Key variable  No missing C1m QT 6 Num CVT course participants  Male C1f QT 6 Num CVT course participants  Female C2a QT 6 Num CVT participants  Under 25 years of age C2b QT 6 Num CVT participants  25 to 54 years of age C2c QT 6 Num CVT participants  55 years and older C3tot Key QT 10 Num Paid working time (in hours) spent on all CVT courses Key variable  No missing  In hours C3i QT 10 Num Paid working time (in hours) for internal CVT courses In hours C3e QT 10 Num Paid working time (in hours) for external CVT courses In hours C4tot Key QT 10 Num Paid working time (in hours) spent on all CVT courses Key variable  No missing  In hours C4m QT 10 Num Paid working time (in hours) in CVT courses  Male In hours C4f QT 10 Num Paid working time (in hours) in CVT courses  Female In hours C5a QT 10 Num Paid working time in hours  Languages, foreign (222) and mother tongue (223) In hours C5b QT 10 Num Paid working time in hours  Sales (341) and marketing (342) In hours C5c QT 10 Num Paid working time in hours  Accounting (344) and finance (343), management and administration (345) and office work (346) In hours C5d QT 10 Num Paid working time in hours  Personal skills/development (090), working life (347) In hours C5e QT 10 Num Paid working time in hours  Computer science (481) and computer use (482) In hours C5f QT 10 Num Paid working time in hours  Engineering, manufacturing and construction (5) In hours C5g QT 10 Num Paid working time in hours  Environment protection (850) and occupational health and safety (862) In hours C5h QT 10 Num Paid working time in hours  Personal services (81), transport services (84), protection of property and persons (861) and military (863) In hours C5i QT 10 Num Paid working time in hours  Other training subjects In hours C6a QT 10 Num Paid working time (in hours)  Schools, colleges, universities and other higher education institutions In hours C6b QT 10 Num Paid working time (in hours)  Public training institutions (financed or guided by the government; e.g. adult education centre) In hours C6c QT 10 Num Paid working time in (hours)  Private training companies In hours C6d QT 10 Num Paid working time (in hours)  Private companies whose main activity is not training, (equipment suppliers, parent/associate companies) In hours C6e QT 10 Num Paid working time (in hours)  Employers associations, chambers of commerce, sector bodies In hours C6f QT 10 Num Paid working time (in hours)  Trade unions In hours C6g QT 10 Num Paid working time (in hours)  Other training providers In hours C7aflag QL 1 Num Flag  fees C7a QT 10 Num CVT course costs  Fees and payments for courses for employees In euro C7bflag QL 1 Num Flag  Travel costs C7b QT 10 Num CVT course costs  Travel and subsistence payments In euro C7cflag QL 1 Num Flag  Labour costs trainers C7c QT 10 Num CVT course costs  Labour costs of internal trainers In euro C7dflag QL 1 Num Flag  Training centre and teaching materials etc. C7d QT 10 Num CVT course costs  Training centre, or rooms and teaching materials for CVT courses In euro C7sflag QL 1 Num Sub-total only flag C7sub Key QT 10 Num CVT costs sub-total Key variable  No missing  In euro PAC Key QT 10 Num Personal absence cost  to be calculated (PAC=C3tot*A5/A4) Key variable  No missing  In euro C8aflag QL 1 Num Flag  CVT contributions C8a QT 10 Num Contributions CVT In euro C8bflag QL 1 Num Flag  CVT receipts C8b QT 10 Num Receipts CVT In euro C7tot Key QT 10 Num Total cost CVT  To be calculated (C7sub + C8a  C8b) Key variable  No missing  In euro C9a1 QL 1 Num Migrants and ethnic minorities  Employed C9a2 QL 1 Num Migrants and ethnic minorities  Specific courses C9b1 QL 1 Num Persons with a disability  Employed C9b2 QL 1 Num Persons with a disability  Specific courses C9c1 QL 1 Num Persons without formal qualifications  Employed C9c2 QL 1 Num Persons without formal qualifications  Specific courses C9d1 QL 1 Num Persons at risk of losing job/redundancy  Employed C9d2 QL 1 Num Persons at risk of losing job/redundancy  Specific courses C10a1 QL 1 Num Part-time contract persons  Employed C10a2 QL 1 Num CVT courses geared to part-time contract holders C10b1 QL 1 Num Fixed term contract persons  Employed C10b2 QL 1 Num CVT courses geared to fixed term contract holders D1 QL 1 Num Own or shared training centre D2 QL 1 Num Person or unit within your enterprise with responsibility for the organisation of CVT D3 QL 1 Num Enterprise makes use of an external advisory service D4 QL 1 Num Enterprise implements regular formal procedures with the objective of evaluating the future skills needs of the enterprise D5 QL 1 Num Conduct structured interviews with its employees with the objective of establishing the specific training needs of persons employed D6 QL 1 Num Planning of CVT in the enterprise lead to a written training plan or programme D7 QL 1 Num Annual training budget, which includes provision for CVT D8 QL 1 Num Measure the satisfaction of the persons trained after the training D9 QL 1 Num After the training assess the trainees to establish whether the targeted skills were in fact successfully acquired D10 QL 1 Num Enterprise assess the participants occupational behaviour and change in performance following the training D11 QL 1 Num Measures the impact of training on business performance through the use of indicators D12 QL 1 Num National, sectorial or other agreements between the social partners, which influenced the CVT plans, policies and practices D13 QL 1 Num Existence of a formal structure D13a QL 1 Num Role of formal structure  Objective and priority setting for CVT activities D13b QL 1 Num Role of formal structure  Establishing the criteria for the selection of the target population who should participate to CVT D13c QL 1 Num Role of formal structure  The subject matter of the CVT activity D13d QL 1 Num Role of formal structure  The budgeting process related to CVT D13e QL 1 Num Role of formal structure  The procedure for the selection external CVT providers D13f QL 1 Num Role of formal structure  Evaluation of training outcomes D14a QL 1 Num Publicly-funded advisory service aimed at identifying training needs and/or developing training plans D14b QL 1 Num Financial subsidies towards the costs of training persons employed D14c QL 1 Num Tax relief on expenditure on training persons employed D14d QL 1 Num Procedures to ensure the standards of trainers (e.g. by national registers, assessment etc.) D14e QL 1 Num Provision of recognised standards and frameworks for qualifications and certification D15a QL 1 Num The high costs of CVT courses Max 3  No ranking D15b QL 1 Num The lack of suitable CVT courses in the market Max 3  No ranking D15c QL 1 Num Difficulties in assessing the enterprise's CVT needs Max 3  No ranking D15d QL 1 Num A major training effort was realised in a previous year Max 3  No ranking D15e QL 1 Num The high workload and the limited available time of persons employed Max 3  No ranking D15f QL 1 Num The current level of training is appropriate to the enterprises needs Max 3  No ranking D15g QL 1 Num A higher focus on IVT than CVT Max 3  No ranking D15h QL 1 Num Other reasons Max 3  No ranking E1a QL 1 Num The existing skills and competences corresponded to the current needs of the enterprise Max 3  No ranking E1b QL 1 Num The enterprises preferred strategy was to recruit individuals with the required skills and competencies Max 3  No ranking E1c QL 1 Num The enterprise had difficulties in assessing its needs concerning CVT Max 3  No ranking E1d QL 1 Num The lack of suitable CVT courses in the market Max 3  No ranking E1e QL 1 Num The costs of CVT courses were too high for the enterprise Max 3  No ranking E1f QL 1 Num The enterprise preferred to focus on IVT rather than CVT Max 3  No ranking E1g QL 1 Num An investment in CVT was made in a previous year and did not require to be repeated in 2005 Max 3  No ranking E1h QL 1 Num The persons employed had no available time to participation in CVT Max 3  No ranking E1i QL 1 Num Other reasons Max 3  No ranking F1tot05 Core QT 6 Num Total number of IVT participants in the enterprise during 2005 Core variable  No missing  No imputation F1m05 QT 6 Num Total number of male IVT participants in the enterprise during 2005 F1f05 QT 6 Num Total number of female IVT participants in the enterprise during 2005 F2aflag QL 1 Num Flag  IVT individual labour costs F2a QT 10 Num IVT costs  Labour costs of individuals registered on an IVT activity In euro F2bflag QL 1 Num Flag  IVT other costs F2b QT 10 Num IVT costs  Other costs  Training fees, travel costs, teaching materials, costs of training centres etc. In euro F2cflag QL 1 Num Flag  IVT trainer or mentor labour costs Optional variable F2c QT 10 Num IVT costs  Labour costs of IVT trainers or mentors Optional variable  In euro F3aflag QL 1 Num Flag IVT contributions F3a QT 10 Num Contributions IVT In euro F3bflag QL 1 Num Flag IVT receipts F3b QT 10 Num Receipts IVT In euro F2tot Key QT 10 Num Total IVT costs (F2b + F3a  F3b) Key variable  No missing  In euro ANNEX II SAMPLE 1. The Statistical Business Register (SBR) referred to in Council Regulation (EEC) No 2186/93 (1) shall normally be taken as the main source of the sampling frame. A nationally representative stratified probability sample of enterprises shall be taken from this frame. 2. The sample shall be stratified by NACE and size category according to the following minimum specification:  20 NACE rev1.1 categories (C, D (15-16, 17-19, 21-22, 23-26, 27-28, 29-33, 34-35, 20 + 36-37), E, F, G (50, 51, 52), H, I (60-63, 64), J (65-66, 67), K + O)  3 enterprise size categories, according to their number of persons employed: (10-49) (50-249) (250 and more) 3. A sample size shall be calculated to assure a maximum half length of the 95 % confidence interval of 0,2 for the estimated parameters, which are a proportion of training enterprises (after allowance for the non-response rate in the sample) for each of the 60 stratified elements identified above. 4. The following formula may be used in determining the sample size: nh = 1/[c2 . teh + 1/Nh] / rh Where: nh = the number of sampling units in the stratum cell, h rh = the anticipated response rate in the stratum cell, h c = maximum length of half the confidence interval teh = the anticipated proportion of training enterprises in the stratum cell, h Nh = the total number of enterprises (training and non-training) in the stratum cell, h (1) OJ L 196, 5.8.1993, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX III Imputation principals and record weighting Countries shall take all appropriate measures to reduce item and unit non-response. Prior to imputation countries shall make all reasonable efforts to use other data sources. Core variables, for which no missing value shall be accepted, nor imputation permitted are:  A1, A2tot05, B1a, B1b, B2aflag, B2bflag, B2cflag, B2dflag, B2eflag, F1tot05. Key variables, for which every effort should be made to avoid missing values and for which imputation is recommended are:  A2tot04, A4, A5, C1tot, C3tot, C4tot, C7sub, C7tot, PAC, F2tot. Imputation for item non-response shall be recommended within the following general limits (Member State experts should at all times apply their professional judgement in the application of these rules): 1. When a record contains less than 50 % of variables presented then this record shall normally be considered as a unit non-response. 2. For a single NACE/size cell imputations shall not be allowed if more than 50 % of the responding enterprises have missing data for more than 25 % of the quantitative variables. 3. For a single NACE/size cell no imputation shall be performed on a quantitative variable if the proportion of responding enterprises for that particular variable is less than 50 %. 4. For a single NACE/size cell no imputation shall be performed on a qualitative variable if the proportion of responding enterprises for that particular variable is less than 80 %. Quantitative and qualitative variables are identified in Annex 1. Departures from these principals shall be fully documented and justified in the national quality report. Member States shall calculate and transmit a weight to be applied to each data record together with any auxiliary variables, which may have been used in the calculation of this weight. These auxiliary variables should be recorded as the variables EXTRA1, EXTRA2, EXTRA3 as necessary. The methodology adopted for establishing the weights shall be detailed in the quality report. ANNEX IV Data file format and transmission rules Data shall be transmitted to the Commission (Eurostat) in electronic form by means of a secure data transmission software application (STADIUM/EDAMIS) to be made available by the Commission (Eurostat). Countries shall transmit two checked data sets to ESTAT: (a) the data set prior to imputation with preliminary checks; (b) the fully checked data set after imputation. Both data sets shall contain the variables identified in Annex 1. Both files shall be presented in comma separated variable (.csv) format. The first record in each file shall be a header record containing the variable names as defined in Annex 1. Subsequent records shall detail the values of these variables for each responding enterprise. ANNEX V QUALITY REPORT FORMAT 1. RELEVANCE Implementation of the survey and the degree to which statistics meet current and potential users needs.  Description and classification of users.  Individual needs of each user group.  Evaluation if and to what degree these needs have been satisfied. 2. ACCURACY 2.1 Sampling errors  Description of the sample design and the realised sample.  Description of the calculation of the final weights including non-response model and auxiliary variables used.  Estimator used, e.g. Horvitz-Thompson estimator.  Variance of the estimates according to the sample strata.  Variance estimation software.  In particularly, a description of the auxiliary variables or information used should be reported in order to recalculate the final weights within Eurostat since it is needed for variance estimation.  In case of non-response analysis, a description of the biases in the sample and results. Tables to be provided (broken down by NACE and size classes according to the national sampling plan):  Number of enterprises in the sampling frame.  Number of enterprises in the sample. Tables to be provided (broken down by NACE and size classes according to the national sampling plan, however allocation according to the observed enterprise characteristics):  Coefficients of variation (1) for the following key statistics.  Total number of persons employed.  Total number of enterprises that provided CVT.  Ratio of the total number of enterprises that provided CVT to the total number of enterprises.  Total number of enterprises that provided CVT courses.  Ratio of the total number of enterprises that provided CVT courses to the total number of enterprises.  Total number of persons employed in enterprises that provided CVT.  Total number of participants in CVT courses.  Ratio of the total number of participants in CVT courses to the total number of persons employed.  Ratio of the total number of participants in CVT courses to the total number of persons employed in enterprises that provided CVT.  Total costs of CVT courses.  Total number of enterprises providing IVT.  Total number of participants in IVT.  Total costs of IVT.  Ratio of the total number of enterprises providing IVT to the total number of enterprises. 2.2 Non-sampling errors 2.2.1 Coverage errors  Description of the register used for sampling, and its overall quality.  Information included in the register, and its updating frequency.  Errors due to the discrepancies between the sampling frame and the target population and sub-populations (over-coverage, under-coverage, misclassifications).  Methods used to obtain this information.  Notes on the processing of misclassifications. Tables to be provided (broken down by NACE and size classes according to the national sampling plan, however allocation according to the observed enterprise characteristics):  Number of enterprises.  Ratio of the number of enterprises for which the observed strata equals the sampling strata: the number of enterprises in the sampling strata. Indicate whether the changes of activities have been taken into account. 2.2.2 Measurement errors Where appropriate an assessment of errors that occurred at the stage of data collection due for example to:  The questionnaire design (results of pre-tests or laboratory methods; questioning strategies)  questionnaire to be submitted in annex.  Reporting unit/respondent (reactions of respondents):  Memory errors.  Lack of attention of the respondents.  Effects of age, education etc.  Errors when filling the forms.  Information system of the respondent and the use of administrative records (correspondence between the administrative and survey concept, e.g. Reference period, availability of individual data).  Modes of data collection (comparison of different data collection methods).  Interviewer characteristics and behaviour.  Socio-economic characteristics.  Different ways of administering the questionnaire.  Different assistance to the respondent.  Specific studies or techniques to assess these errors.  Methods used to reduce this kind of errors.  Detailed comments on problems with the questionnaire as a whole or with single questions (comments on all variables).  Description and assessment of measures taken to assure the high quality of participants and to assure that participant events were not collected. 2.2.3 Processing errors Description of the data editing process.  Processing system and tools used.  Errors due to coding, editing, weighting, and tabulation etc.  Quality checks at macro/micro level.  Corrections and failed edits breakdown into missing values, errors and anomalies. 2.2.4 Non-response errors  A description of the measures undertaken regarding re-contacts.  Unit and item response rates.  Assessment of unit non-response.  Assessment item non-response.  Full report on imputation procedures including methods used for imputation and/or re-weighting.  Methodological notes and results of non-response analysis or other methods to assess the effects of non-response. Tables to be provided (broken down by NACE and size classes according to the national sampling plan, however allocation according to the observed enterprise characteristics):  Unit response rates (2).  Item response rates (3) for the following with respect to all respondents.  Total number of hours work as a function of all respondents.  Total labour cost as a function of all respondents.  Item response rates for the following with respect to enterprises offering CVT courses.  CVT courses by specific age groups as a function of enterprises offering CVT courses.  Total number of participants in courses, males, females as a function of enterprises offering CVT courses.  Total number of hours on CVT courses, males, females as a function of enterprises offering CVT courses.  Number of hours on CVT courses managed internally and externally as a function of enterprises offering CVT courses.  Total costs of CVT courses as a function of enterprises offering CVT courses.  Item response rates for the following with respect to enterprises offering IVT.  Total costs of IVT as a function of enterprises offering IVT. 3. TIMELINESS AND PUNCTUALITY  Table of dates when each of the following phases of the project started and ended.  Data collection.  Sending out questionnaires.  Reminders and follow-up.  Face-to-face interviews.  Data checking and editing.  Further validation and imputation.  Non-response survey (as appropriate).  Estimations.  Data transmission to Eurostat.  Dissemination of national results. 4. ACCESSIBILITY AND CLARITY  What results where or will be sent to enterprises.  Dissemination scheme of results.  Copy of any methodological documents relating to the statistics provided. 5. COMPARABILITY  As appropriate and relevant countries should comment upon.  Deviations from the European questionnaire.  Was the survey linked to another national survey.  To what extent was the survey realised through existing data in registers.  Definitions and recommendations. 6. COHERENCE  Comparison of statistics for the same phenomenon or item from other surveys or sources.  Assessment of coherence with structural business statistics for the number of persons employed as a function of NACE and Size Group.  Assessment of the coherence of the age group distribution of persons employed (A3a,A3b,A3c) with other national data sources as a function of NACE and size group (if available).  Assessment of the coherence of the age group distribution of CVT participants (C2a,C2b,C2c) with other national data sources as a function of NACE and size group (if available). Tables to provide (broken down by NACE and size classes according to the national sampling plan, however allocation according to the observed enterprise characteristics):  Number of persons employed from Structural Business Statistics (Commission Regulation (EC) No 2700/98 (4)  code 16 11 0).  Number of persons employed from CVTS3.  Percentage of differences (SBS  CVTS3)/SBS.  Number of persons employed for each age group A3a,A3b,A3c.  Number of persons employed in other source for each age group.  Percentage of differences of (A3x  other national source A3x)/A3x (where x = a, b, c).  Number of CVT participants for each age group C2a,C2b,C2c.  Number of CVT participants in other source for each age group.  Percentage of CVT participants (C2x  other national source of C2x)/C2x (where x = a, b, c). 7. BURDEN AND BENEFIT  Analysis of the burden and benefit at the national level through for example a consideration of:  Average time for answering to the each questionnaire.  Problematic questions and variables.  Which variables have been most/least useful in describing CVT at the national level.  Estimated or actual satisfaction level of data users at the national level.  Different burden for small and large enterprises.  Efforts made to reduce burden. (1) The coefficient of variation is the ratio of the square root of the variance of the estimator to the expected value. It is estimated by the ratio of the square root of the estimate of the sampling variance to the estimated value. The estimation of the sampling variance must take into account the sampling design and changes of strata. (2) The unit response rate is the ratio of the number of in scope respondents to the number of questionnaires sent to the population selected. (3) The item response rate for a variable is the ratio of the number of available data to the number of available and missing data (equal to the number of in scope respondents). (4) OJ L 344, 18.12.1998, p. 49. Regulation as last amended by Regulation (EC) No 1670/2003 (OJ L 244, 29.9.2003, p. 74).